E. Darwin Smith, J.
This suit was commenced by the plaintiff as administrator, and had prosecuted for the benefit of the estate. The removal of the plaintiff from the office of administrator did not make it a personal action of his. He is not liable for costs except upon an express order charging him personally for such costs for misconduct.
The judgment was irregular so far as it is a judgment on the plaintiff personally. Plaintiff should have applied to court for costs against plaintiff, personally, before execution of such judgment. The execution must be' retained, and the judgment too, with $10 costs; or, if defendant elects, he may divide the judgment so as to charge the costs upon the estate only.